GAS 245B (Rev. 06/18) Judgment in a Criminal Case
DC Custody TSR . Flt

USTs se
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA 2019HAY 28 AMIE i)
DUBLIN DIVISION

  

 

 

UNITED STATES OF AMERICA ) JUDGMENT IN A\GRIMIL Al iC .
) SOS t. Ur Ga.
v.

Nelson Berai Lopez-Lopez )
) Case Number: 3:19CR00004-1
)
) USM Number: 23059-021
)
)

Johnny Emmett Clyde Vines

THE DEFENDANT: Defendant’s Attorney
X] pleaded guilty to Count 1 .

 

L} pleaded nolo contendere to Count(s) =—~—_—s which was accepted by the court.

L] was found guilty on Count(s) after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count

8 U.S.C. § 1326(a) Illegal re-entry after removal or deportation February 26, 2019 1

The defendant is sentenced as provided in pages 2 through 4
Sentencing Reform Act of 1984.

of this judgment. The sentence is imposed pursuant to the

C) The defendant has been found not guiltyonCount(s)

C] Count(s) O is © aredismissed (as to this defendant on the motion of the United States.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

May 21,2019
Date of Imposition of Judgment

  

Signature of Judge

Dudley H. Bowen, Jr.
United States District Judge _

Name and Title of Judg a
May 28, 209

Date
GAS 245B (Rev. 06/18) Judgment in a Criminal Case Judgment — Page 2 of 4
DC Custody TSR

DEFENDANT: Nelson Berai Lopez-Lopez
CASE NUMBER: 3:19CRO00004-1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

term of: time served. Upon release from confinement, the defendant shall be delivered to a duly authorized Immigration and
Customs Enforcement officer to be deported to Mexico.

[0 The Court makes the following recommendations to the Bureau of Prisons:

[X] The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

Oat O am O pm on

 

1 _-asnotified by the United States Marshal.

‘The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0 _before 2 p.m. on

 

O _asnotified by the United States Marshal.

1]  asnotified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
GAS 245B (Rev. 06/18) Judgment in a Criminal Case Judgment — Page 3 of 4
DC Custody TSR ‘

 

DEFENDANT: Nelson Berai Lopez-Lopez
CASE NUMBER: 3:19CRO0004-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

Assessment JVTA Assessment * Fine Restitution
TOTALS = $100 N/A N/A N/A
() ‘The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)

will be entered after such determination.
[i] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

O) Restitution amount ordered pursuant to plea agreement $

( The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 ‘The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 sthe interest requirement is waived forthe (J fine OD restitution.

CL) the interest requirement for the 1 fine C) restitution is modified as follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 245B (Rev. 06/18) Judgment in a Criminal Case Judgment — Page 4 of 4
DC Custody TSR

 

DEFENDANT: Nelson Berai Lopez-Lopez
CASE NUMBER: 3:19CR00004-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A & Lumpsumpaymentof$ 100 due immediately.

0 _sinot later than ; Or
[1 inaccordance [] C, (7 D, C E,or C1 F below; or

(] Payment to begin immediately (may be combined with Oc, OD, or 1.) F below); or
C ( Payment in equal (e.z., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D ( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E (© Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F (J Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(J = Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[1 The defendant shall pay the cost of prosecution.
[1 =‘ The defendant shall pay the following court cost(s):

O__ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
